DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentine (US 2019/0147793 A1, Published May 16, 2019).
As to claim 1, Valentine discloses a display device, comprising: 
a first pixel comprising a light emitting unit and a driving circuit for driving the light emitting unit (Valentine at Fig. 2, mLED cells 230 and mLED Controller 250; ¶ [0028]); 
wherein when the light emitting unit is driven in a pulse width modulation (PWM) mode with a PWM period, the PWM period comprises a plurality of pulse controllable periods (Valentine at Fig. 4; Fig. 6 steps 640-650).
As to claim 4, Valentine discloses the display device of claim 1, wherein the PWM period further comprising a first hold period arranged between two of the pulse controllable periods (Valentine at Fig. 4, delay periods t’; ¶ [0039], [0041]).
As to claim 5, Valentine discloses the display device of claim 4, wherein the light emitting unit is turned on or turned off in full of the first hold period (Valentine at Fig. 4; ¶ [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine (US 2019/0147793 A1, Published May 16, 2019) in view of Yang (US 2009/0108768 A1, Published April 30, 2009).
As to claim 2, Valentine discloses the display device of claim 1.  Valentine does not disclose that when the first pixel operates in a gray level lower than or equal to a predetermined gray level, the light emitting unit is driven in the PWM mode.
However, Yang discloses that when the first pixel operates in a gray level lower than or equal to a predetermined gray level, the light emitting unit is driven in the PWM mode (Yang at Figs. 5-7, selector 502; ¶ [0036] discloses “A low voltage signal MODE means that the backlight control device is in the current mode, and a high voltage signal MODE means that the backlight control device is in the dynamic PWM mode. The data will be latched according to signal CLK when the signal DIO is triggered. When the backlight control device is in the current mode, the latched data are desired current 
Valentine discloses a base display device upon which the claimed invention is an improvement.  Yang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Yang to that of Valentine for the predictable result of enhancing brightness when displaying higher brightness frame and saving power when displaying a lower brightness image (Yang at ¶ [0034]).
As to claim 3, the combination of Valentine and Yang discloses the display device of claim 2, wherein when the first pixel operates in a gray level higher than the predetermined gray level the light emitting unit is driven in a current mode (Yang at Figs. 5-7; ¶ [0034], [0036]). 
Valentine discloses a base display device upon which the claimed invention is an improvement.  Yang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Yang to that of Valentine for the predictable result of enhancing brightness when displaying higher brightness frame and saving power when displaying a lower brightness image (Yang at ¶ [0034]).
Claims 8, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine (US 2019/0147793 A1, Published May 16, 2019).
As to claim 8, Valentine discloses the display device of claim 4, wherein a total length of the plurality of pulse controllable periods is substantially equal to a length of the first hold period (Valentine at Fig. 4; MPEP 2144.05(II) establishes that optimization of ranges is obvious).
As to claim 13, Valentine discloses the display device of claim 4 further comprising a second pixel, wherein: the first pixel is disposed in a first row, and the second pixel is disposed in a second row (Valentine at Fig 2A); and 
pulse controllable periods of the first pixel do not overlap with pulse controllable periods of the second pixel (Valentine does not expressly disclose this claim aspect.  However, Fig. 2, contemplates that each pixel is independently controllable.  Examiner also takes an official notice that sequentially scanning of scan lines is well-known in the art.  Therefore, in view of the officially noticed facts, it would be obvious to a person of ordinary skill that the pulse control period of a pixel in the second row would not overlap with the pulse control period of a pixel in the first row or third row).
As to claim 16, Valentine discloses the display device of claim 1, wherein the light emitting unit is driven with a variable current to present different gray levels in the PWM mode (Valentine at Figs. 2-5, current source 260, 340).
Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine (US 2019/0147793 A1, Published May 16, 2019) in view of Kim (US 2001/0019319 A1, Published September 6, 2001).
As to claim 17, Valentine discloses the display device of claim 1.

However, Kim does disclose the driving circuit comprises: a scan transistor having a first terminal coupled to a data line, a second terminal, and a control terminal coupled to a scan line; a driving transistor having a first terminal configured to receive an operation voltage, a second terminal coupled to the light emitting unit, and a control terminal coupled to the second terminal of the scan transistor; and a capacitor having a fist terminal coupled to the control terminal of the driving transistor, and a second terminal coupled to the first terminal of the driving transistor (Kim at Fig. 2).
Valentine discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Kim to that of Valentine for the predictable result of easily controlling a gray level of a display panel based on an active driving circuit having a simple structure (Kim at ¶ [0010]).
As to claim 18, the combination of Valentine and Kim discloses the display device of claim 17, wherein: during a pulse controllable period, the data line receives a PWM data signal and the scan line is at a first voltage for turning on the scan transistor; 
Valentine discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Kim to that of Valentine for the predictable result of easily controlling a gray level of a display panel based on an active driving circuit having a simple structure (Kim at ¶ [0010]).

Allowable Subject Matter
Claims 6, 7, 9, 10, 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, Valentine discloses the display device of claim 5, wherein: the light emitting unit is turned on in the end of a pulse controllable period of the two pulse controllable periods that is right before the first hold period; and the light emitting unit is kept turned on in full of the first hold period.
As to claim 7, Valentine discloses the display device of claim 5, wherein: the light emitting unit is turned off in the end of a pulse controllable period right before the first hold period; and the light emitting unit is kept turned off in full of the first hold period.
9. The display device of claim 4, wherein the PWM period further comprising a second hold period, and one of the two pulse controllable periods is arranged between the first hold period and the second hold period.
10. The display device of claim 9, wherein a length of the first hold period is different from a length of the second hold period.
11. The display device of claim 10, wherein a total length of the plurality of pulse controllable periods is substantially equal to a length difference between the first hold period and the second hold period.
12. The display device of claim 9, wherein the light emitting unit is turned on or turned off in full of the first hold period, and the light emitting unit is turned on or turned off in full of the second hold period.
As to claim 14, Valentine discloses the display device of claim 13, wherein when the second pixel is in a pulse controllable period, the first pixel is in a hold period.
As to claim 15, Valentine discloses the display device of claim 4, wherein: lengths of the plurality of pulse controllable periods are substantially the same; and a length of the first hold period is greater than or equal to a pulse controllable period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/25/2021